DETAILED ACTION
This Office action is in response to the amendment filed 24 June 2022. Claims 1-10 and 12-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7, 12, and 20 are objected to because of the following informalities.  Appropriate correction is required.
For Claim 1 (line 17) “includes;” should be replaced by ---includes:--- or ---includes---.
For Claim 12, “claim 8, further including:” should be corrected to ---claim 8, wherein---.
For Claim 20, “control circuits are further configured” should be corrected to ---the control circuits are further configured---.
Remaining claims are objected to as depending from an objected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 6-10, 12-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagarathnam et al. (US 2021/0204141) in view of Desai et al. (US 2014/0341108).
For Claim 1, Nagarathnam teaches a method, comprising: 
selecting a plurality of first wireless channels that do not overlap with a second wireless channel (see paragraph 7: adaptive frequency hopping); 
generating a channel metric and selecting a transmission mode according, such that if the number is above a first limit, operating in a parallel mode of operation (see paragraphs 32-37: coexistence modes; paragraphs 10, 11, 15: parallel mode selected based on channel parameters; paragraphs 39-40, 42-43: collect and analyze packet statistics, select mode) that includes: 
wirelessly communicating according to a first protocol by hopping between the selected first wireless channels while excluding first wireless channels that overlap the second wireless channel (see paragraph 7: adaptive frequency hopping avoids channels used by WiFi); and 
wirelessly communicating according to a second protocol across the second wireless channel (see paragraph 17); and 
depending on the metric, switching to a time division (TD) mode of operation (see paragraphs 15, 16; also 32-37: modes include TD; paragraphs 39-40, 42-43: mode selection) that includes; 
in first TD time slots, wirelessly communicating according to the first protocol by hopping between first wireless channels that include the selected first wireless channels and first wireless channels that overlap the second wireless channel, and not communicating according to the second protocol (see paragraphs 5, 7); and 
in second TD time slots, wirelessly communicating according to the second protocol and not the first protocol (see paragraphs 5, 7).  
Nagarathnam as applied above is not explicit as to, but Desai teaches selecting a transmission mode by generating a number corresponding to selected wireless channels having a transmission quality above a quality level, the number excluding channels that overlap the second wireless channel (see paragraphs 47-48, 50, 52: value corresponds to all channel used for the link; paragraphs 31, 40-41: tolerance indicator mapped to actions including modifying transmission mode); if the number is above a first limit, operating in a parallel mode of operation, and if the number is below a second limit, switching to a time division (TD) mode of operation (see paragraphs 47-48, 50, 52, paragraphs 31, 40-41: level of value generated is used to select transmission mode actions, limits or ranges of values are at least inherent for such mappings).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ the metrics as in Desai when managing transmissions as in Nagarathnam. The motivation would be to employ a metric that is representative of the link as a whole so as to more accurately reflect to quality of the communications.
For Claim 2, Nagarathnam teaches the method, wherein: 
the first protocol is compatible with a Bluetooth standard; and the second protocol is compatible with an IEEE 802.11 wireless standard operating in the 2.4 GHz band (see paragraph 6: Bluetooth, 802.11, 2.4 GHz band).  
For Claim 6, Nagarathnam teaches the method, wherein generating the number includes sampling a quality value for at least the selected first wireless channels a plurality of times before switching between the parallel mode and the TD mode (see paragraphs 39-40).  
For Claim 7, Nagarathnam teaches the method, wherein: 
wirelessly communicating according to the first protocol is by operation of first communication circuits of an integrated circuit device (see paragraphs 11, 14, 28-30); and 
wirelessly communicating according to the second protocol is by operation of second communication circuits of the same integrated circuit device (see paragraphs 11, 14, 28-30).  
For Claim 8, Nagarathnam teaches a device, comprising: 
first communication circuits (see paragraphs 28-30) configured to 
in a parallel mode, select non-overlapping first wireless channels that do not overlap with a second wireless channel, and wirelessly communicate according to a first protocol by hopping between the non-overlapping first wireless channels while excluding from the hopping overlapping first wireless channels that overlap the second wireless channel  (see paragraphs 32-37: modes; paragraphs 7: AFH avoids WiFi channels, paragraphs 10-11, 15); and
in a time division (TD) mode, wirelessly communicate according to the first protocol by hopping between at least the overlapping first wireless channels in first time slots and not transmitting in the overlapping first wireless channels in second time slots (see paragraphs 15-16, 39-40, 42-43: mode selection; paragraphs 32-37: modes; paragraphs 5, 55: TDM alternates use of same frequencies, TDM with preemption for switching between Bluetooth and WiFi); and 
second communication circuits (see paragraphs 28-30) configured to 
in the parallel mode, wirelessly communicate according to a second protocol across the second wireless channel (see paragraph 7); and 
in the TD mode, wirelessly communicate according to the second protocol across the second wireless channel in second time slots and not transmit in the second wireless channel in the first time slots (see paragraphs 5, 7); 
quality circuits configured to monitor a quality of each of the non- overlapping first wireless channels (see paragraphs 28-30: hardware; paragraphs 39-40: monitoring); and 
control circuits configured to switch from the parallel mode to the TD mode in response to the quality of the non-overlapping first wireless channels falling below a predetermined limit (see paragraphs 42-43, 32-37).  
Nagarathnam as applied above is not explicit as to, but Desai teaches switching transmission modes without regard to a quality of the overlapping first wireless channels (see paragraphs 30-31, 40: action taken based on a metric of channels used for AFH, which are not used for WiFi).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ the metrics as in Desai when managing transmissions as in Nagarathnam. The motivation would be to employ a metric that is representative of the link as a whole so as to more accurately reflect to quality of the communications.
For Claim 9, Nagarathnam teaches the device, wherein the first communication circuits communicate according to at least one Bluetooth standard (see paragraph 6: Bluetooth, 802.11, 2.4 GHz band).  
For Claim 10, Nagarathnam teaches the device, wherein the second communication circuits communicate according to at least one IEEE 802.11 wireless standard (see paragraph 6: Bluetooth, 802.11, 2.4 GHz band).  
For Claim 12, Nagarathnam as modified by Desai above further teaches the device, further including: the control circuits are further configured to switch from the TD mode to the parallel mode in response to the quality of the non-overlapping first wireless channels selected in the parallel mode being above a predetermined limit (see paragraphs 10-11, 15, 42-43, 32-37).  
For Claim 13, Nagarathnam teaches the device, further including: 
first radio circuits compatible with at least one Bluetooth standard configured to drive an antenna system at the selected first wireless channels (see paragraph 6: Bluetooth, 802.11, 2.4 GHz; paragraphs 28-30: hardware); 
second radio circuits compatible with at least one IEEE 802.11 wireless standard operating in at least the 2.4 GHz band and configured to drive the antenna system across at least the second channel (see paragraph 6: Bluetooth, 802.11, 2.4 GHz; paragraphs 28-30: hardware).  
For Claim 14, Nagarathnam teaches the device, wherein the first communication circuits and second communication circuits are part of a same integrated circuit device (see paragraphs 11, 14, 28-30).  
For Claim 15, Nagarathnam teaches a system, comprising: 
a first wireless device (see paragraphs 28-30)that includes 
first communication circuits configured to frequency hop between a first set of first wireless channels in a parallel mode and between a second set of first wireless channels in a time division multiplex (TD) mode (see paragraphs 7, 5, 32-37: modes); and 
second communication circuits configured to transmit over a second wireless channel in the parallel and TD modes (see paragraphs 7, 5, 15-16, 32-37); wherein; 
the first set of first wireless channels does not include first wireless channels that overlap with the second wireless channel (see paragraph 7: AFH); 
the second set of first wireless channels includes first wireless channels that overlap with the second wireless channel (see paragraphs 6-7); and 
in the TD mode, the first communication circuits communicate in first time slots and not second time slots, and the second communication circuits communicate in second time slots but not first time slots (see paragraphs 5, 7, 15-16: AFH vs. TD); and 
control circuits configured to switch the first wireless device from the parallel mode to the TD mode in response to a transmission quality of the first set of first wireless channels falling below a first limit for a first predetermined duration (see paragraphs 39-40, 42-43: mode switching based on channel conditions, delay between switching: looping process incorporates delays)
Nagarathnam as applied above is not explicit as to, but Desai teaches switching transmission modes without regard to a transmission quality of the second set of first wireless channels (see paragraphs 30-31, 40: action taken based on a metric of channels used for AFH, which are not used for WiFi).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ the metrics as in Desai when managing transmissions as in Nagarathnam. The motivation would be to employ a metric that is representative of the link as a whole so as to more accurately reflect to quality of the communications.
For Claim 16, Nagarathnam teaches the system, wherein: the first communication circuits are compatible with at least one Bluetooth standard; and the second communication circuits are compatible with at least one IEEE 802.11 wireless standard operating in at least the 2.4 GHz band (see paragraph 6: Bluetooth, 802.11, 2.4 GHz; paragraphs 28-30: hardware).  
For Claim 18, Nagarathnam teaches the system. wherein: the second wireless channel is selected from a plurality of band channels of a first band; and each of the band channels overlaps at least a portion of a first wireless channel range that includes the first and second sets of first wireless channels (see paragraph 6: Bluetooth, 802.11, 2.4 GHz, overlapping channels).  
For Claim 19, Nagarathnam teaches the system, wherein the second communication circuits are further configurable to communicate over channels of a second band, wherein the second band does not overlap the first band (see paragraphs 5, 7: AFH, TD modes).  
For Claim 20, Nagarathnam teaches the system, wherein: 
control circuits are further configured to 
switch the first wireless device from the TD mode to the parallel mode in response to a quality of the second set of first wireless channels rising above a second limit for a second predetermined duration (see paragraphs 39-40, 42-43).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagarathnam et al. (US 2021/0204141) and Desai et al. (US 2014/0341108) as applied to claim 15 above, and further in view of Gorbachov (US 2010/0210223).
For Claim 17, the references as applied above are not explicit as to, but Gorbachov teaches the system, further including: the first communication circuits further include at least one first power amplifier (PA) and at least one second low noise amplifier (LNA); the second communication circuits further include at least one second PA and at least one second LNA; and an antenna system coupled to the first and second PAs and first and second LNAs (see Figure 1, paragraphs 29, 32-34: hardware components).  
Thus it would have bene obvious to one of ordinary skill in the art at the time the application was filed to include the hardware as shown in Gorbachov when implementing the dual Bluetooth and WLAN system of Nagarathnam. One of ordinary skill would have been able to do so with the reasonably predictable result of implanting the system on existing hardware.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The amendment filed 24 June 2022 has been entered.
Some previous objections are withdrawn in light of the amendments. However not all objections were addressed by the amendments and the amendments have resulted in some new objections. Claims remain objected.
The previous rejections under 35 USC 112 are withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to rejections over prior art have been fully considered, but are either not persuasive or moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103, except where indicated allowable.
As regards teachings of Nagarathnam, the portions of Nagarathnam actually cited do clearly show avoiding the use of overlapping channels in the parallel mode when WiFi and Bluetooth are concurrently employed. Also, see Figures 2, 4, and 5 and the related descriptions in the specification which show how the coexistence mode is selected based on communications metrics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chiasserini et al. (“Coexistence Mechanisms for Interference Mitigation in the 2.4-GHz ISM Band”, IEEE Transactions on Wireless Communications, Vol. 2, No. 5, September 2003) teaches processes for WLAN and Bluetooth coexistence. Shahar et al. (US 2016/0381572) teaches a system for Bluetooth and WiFi coexistence which enables a Bluetooth module to acquire a sufficient number of channels for adaptive frequency hopping. Hori et al. (US 2013/0010830) teaches a method dynamically adjusting the AFH channel map. Chu (US 2016/0095142) teaches a method for managing Bluetooth and WiFi coexistence based on communication needs. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        7/19/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466